Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 29 September 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     
                     SirHead Quarters Sunday 29th Sepr 1782
                  
                  I did myself the honor to call at your Excellency’s Quarters this morning upon my return from an excursion as far as our old Camp at Philipsburg, but had not the pleasure of finding you at home—I wished to have communicated to you personally my observations upon the State of Forage in that part of the Country and the reasons which induce me to think a change of position may be attended with advantages, provided we can find the means of subsisting the Horses and Cattle of the Army.
                  I will first make your Excellency acquainted with the situation of the Country in respect to Forage, so far as it came under my observation.
                  In the vicinity of the Camp at Philipsburg there is a very considerable quantity of Grass—A sufficiency, I think, for the pasturage of the draft Horses and Cattle of the Army in the day time—But I saw little or no Hay—I was informed that there were considerable quantities lower down, particularly in the neighbourhood of New Rochelle—East and West Chester and near Kingsbridge— and that the Crops of Oats in the lower Country had been good.—Should the information be well founded, we shall not have to draw our Forage further than we have at present and the Roads are better.
                  Should it be found that we can subsist the Horses and Cattle of the Army—the following Benefits will accrue.
                  We shall consume that Forage which otherwise the Enemy will possess themselves of.
                  We shall in a great measure obstruct a very pernicious traffic which is carried on between the Country and New York.
                  And we may either put a temporary stop to any detachments which the Enemy may be about making to the West Indies (a matter perhaps of importance which Mr Vaudreuil is detained upon this Coast) or we may be at hand to take advantage of any opportunity which their weakened Force may afford—I will just remark, that should the move be deemed practicable and eligible—I cannot be in readiness, owing to the employ of the greater part of the teams of my Army in drawing Wood to the Bank of the North River, before the latter end of this Week or the beginning of the next.  I have the honor to be &ca.
                  
                     
                     
                  
               